Citation Nr: 1644684	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  08-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected allergic rhinitis with left ear Eustachian tube discomfort, to include whether a separate disability rating for a disease of the ear is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this matter currently resides with the RO in St. Petersburg, Florida.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

In July 2010, the Board remanded the claim for an examination to determine whether the Veteran's Eustachian tube dysfunction and allergic rhinitis are separate and distinct disabilities with different symptomatology.

In October 2014 and February 2016, the Board remanded the claims for VA examinations.  The Board finds that the January 2015 ear examination, March 2015 addendum opinion, and May 2016 ear examination do not provide all the information necessary for the Board to make a final, fully informed decision on the claim and therefore, the claim must be remanded again pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand: To schedule the Veteran for another VA examination with an Ear, Nose, and Throat (ENT) Specialist.

As noted in the October 2014 and February 2016 Board remands, the record reflects that the Veteran has been diagnosed with both allergic rhinitis and left ear Eustachian tube dysfunction.  The Veteran contends that he should be afforded separate disability ratings for each disability because they are distinct disorders and have differing symptomatology. 

In previous remands, the Board found that the Veteran is entitled to a separate rating for the disability present in his left ear.  Allergic rhinitis, rated under DC 6522, is considered a disease of the nose and throat pursuant to 38 C.F.R. § 4.97.  The symptoms affecting the Veteran's ear should be evaluated separately under the schedule of ratings for diseases of the ear pursuant to 38 C.F.R. § 4.87.  

During a November 2010 VA examination, the Veteran reported that he developed a left ear infection while on active duty and that thereafter he continued to experience residual sharp pains, headaches, ear fullness, tinnitus and dizziness that he associated with the "initial infectious episode."  As to rhinitis, the Veteran indicated occasional episodes of nasal congestion approximately 2 times per month.  He reported taking over the counter medication for such symptoms.  Upon examination, there was no evidence of nasal polyps or obstruction in either nostril.  The examiner diagnosed left ear Eustachian dysfunction and allergic rhinitis and described both as being "currently active."  The examiner indicated that the left ear Eustachian tube dysfunction and allergic rhinitis are separate and distinct disabilities which have "entirely unrelated symptoms and times of occurrence."

Evidence dated since the November 2010 examination does not show a significant change in symptoms.  The Veteran still experiences pain and pressure in his ears, as well as dizziness, hearing impairment and tinnitus.  Most notably, however, the records include symptomatology of Meniere's syndrome which is rated based on hearing impairment, vertigo and tinnitus; all symptoms the Veteran continues to experience.  

In October 2014, the Board reviewed the record and found that an examination was warranted to determine whether the Veteran's symptoms that have been manifesting since service are due to Meniere's syndrome and whether he should be properly evaluated for his left ear symptomatology pursuant to DC 6205 for any or all of the appeal period or whether the use of another diagnostic code or codes is more appropriate to compensate for left ear disability that is separate and distinct from rhinitis (a disease of the nose).  

In January 2015, the Veteran underwent a VA examination.  The examiner was not an ENT specialist and also performed an examination of the Veteran's spine.  He noted a diagnosis of Eustachian tube dysfunction.  The examiner indicated that the Veteran did not have symptoms attributable to Meniere's syndrome or any other ear condition.  The Veteran indicated symptoms of burning, sharp pain and fullness of the left ear that reoccurred once per week.  The Veteran indicated he also experienced dizziness when he has those symptoms.  He indicated the symptoms were alleviated within 2 to 3 days when he took medications.  He denied tinnitus and indicated a belief that he should be service-connected for Meniere's Syndrome rather than tinnitus.  The examiner noted the indication of Meniere's disease in 2011.  The examiner indicated that "R/O Meniere's disease" was not the same as a diagnosis.  It was indicated the examiner advised the Veteran to see an ENT.
 
In a January 2015 Deferred Rating Decision, the RO sought an addendum opinion, to include consideration of whether the Veteran experienced dizziness as a result of his left ear disability and how often; whether he occasionally staggered due to dizziness as a result of his left ear disability; whether there were objective findings supporting a diagnosis of vestibular disequilibrium or whether and how often the Veteran experienced vertigo resulting in cerebellar gait.  In March 2015, the VA examiner stated the questions were answered in the January 2015 examination report.  He repeated that the Veteran had no subjective/objective evidence of rhinitis and that Eustachian tube dysfunction could be "caused by other disease, not specifically by rhinitis."  In the February 2016 remand, the Board found that this examination and addendum opinion are inadequate and do not provide enough information to ensure the Board can make a fully informed decision on the claim.  This is especially true in light of the examiner's encouragement to the Veteran to see an ENT specialist to determine if he suffers, or has suffered at any point, from Meniere's disease.

Upon reexamination in May 2016, a VA ENT noted an assessment of vertigo (possible benign paroxysmal positional vertigo) and reported that the Veteran's audiogram and history are not good for Meniere's disease.  However, the ENT did not specifically note whether the Veteran experiences dizziness and/or occasional staggering as a result of his left ear disability and how often, as requested in the February 2016 remand.  In addition, notwithstanding the Board's February 2016 remand directives, the examiner did not report how often the Veteran experiences vertigo resulting in a cerebellar gait, as requested previously.  Thus, the Board finds that the May 2016 examination is also inadequate, as the information provided is incomplete.  Based on the foregoing, the Board will remand the claim for another VA examination with an ENT specialist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); see also Stegall, 11 Vet. App. at 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

Additionally, the ENT who conducted the May 2016 evaluation noted that the Veteran's left ear and eye pain are of an unknown cause, and he also recommended vestibular testing, a neurological consult, scans of the head, and a gait and balance clinic evaluation.  As review of the record indicates that the recommended testing was not completed, such testing should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding and pertinent VA treatment records with the claims file.

2.  Schedule the Veteran for a VA examination with an ENT SPECIALIST to assess the current nature and severity of his service-connected disability of the nose and dysfunction in the left ear.

The electronic claims file, including the Board's four remands, should be made available for review, and the examination report should reflect that such review occurred.  All necessary testing, to include vestibular testing, a neurological consult, scans of the head, and a gait and balance clinic evaluation, should be conducted if necessary to provide the opinions requested below.

Following review of the record and examination of the Veteran, the ENT specialist should indicate which symptoms can be associated with the Veteran's rhinitis.  Specifically, the specialist should identify whether polyps are present and whether there is greater than 50-percent obstruction on both sides or complete obstruction on one side of the nose.

The specialist should then separately indicate which symptoms can be associated with the Veteran's diagnosed Eustachian tube dysfunction and recently diagnosed benign paroxysmal positional vertigo, to include an assessment regarding whether such diagnoses are proper in light of the evidence of hearing impairment, tinnitus, and vertigo/dizziness which suggest the presence of Meniere's syndrome.  

The specialist should note evidence of Meniere's disease beginning in 2011 and indicate whether the disease was likely present prior to diagnosis and, if so, when the diagnosis could have been made based on the evidence of record.  The specialist should also note treatment for otitis media with vertigo and indicate if such disability remains present and, if so, its likely time of onset.  If the specialist does not diagnose Meniere's disease or otitis media, he/she should explain, to the extent possible, what disability is causing the Veteran's dizziness.

In regard to symptoms associated with the Veteran's left ear disability, the examiner should indicate the following:

      (a) whether the Veteran experiences dizziness as a result of his left ear disability and how often;

      (b) whether the Veteran occasionally staggers due to dizziness as a result of his left ear disability;
 
      (c) whether there are objective findings supporting a diagnosis of vestibular disequilibrium;

      (d)  whether and how often the Veteran experiences vertigo resulting in a cerebellar gait.

If chronic otitis externa is present, the specialist should indicate the presence of swelling, dry and scaly or serious discharge, and itching requiring frequent and prolonged treatment.

Finally, the specialist should provide an opinion as to what impact, if any, the Veteran's allergic rhinitis and the symptoms associated with dysfunction in the left ear, have on the Veteran's occupational functioning.

The RO should ensure that all information required for rating purposes is provided by the specialist.

3.  When the development requested has been completed, the claim should be reviewed and readjudicated by the RO.  

The RO must consider a separate rating for those symptoms representing a disease of the left ear which are separate and distinct from those caused by rhinitis, even if such rating is non-compensable.  

If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

